          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 1 of 26



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     ELHAM ROOHANI
 3   Nevada Bar No. 12080
     CHRISTOPHER BURTON
     Nevada Bar No. 12940
 4
     Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336
 6   elham.roohani@usdoj.gov
     christopher.burton4@usdoj.gov
 7
     Attorneys for United States of America
 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10
     United States of America,                    )
11                                                ) Case No.: 2:16-cr-216-KJD-CWH
            Plaintiff,                            )
12                                                )
                                                  )
            vs.                                   ) Government’s Sentencing Memorandum
13
                                                  )
     Lonny Joseph Ditirro,                        )
14                                                )
                    Defendant.                    )
15                                                )
                                                  )
16

17                                       I.     Introduction

18          Five. The number of identified minors who showed up at trial to testify against

19   Lonny Ditirro – girls who he raped and recorded their sexual exploitation.

20          Forty-eight. The total number of minor girls whose photos and videos Ditirro

21   meticulously organized into folders on his SD card bearing their first names and ages

22   between 13 and 17 years old; folders that contained child pornography files consistent with

23   the sexually exploitative images and videos of identified victims that Ditirro produced.

24
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 2 of 26



 1          254 and 42. The number of images and videos of child pornography Ditirro

 2   possessed – depictions that included infants and toddlers being sadistically and violently

 3   sexually assaulted by adult men in ways designed to humiliate the children.

 4          140. The bare minimum number of years Ditirro should spend in prison – to

 5   provide just punishment, to protect the community, and to give some measure of safety to

 6   his victims.

 7          Ditirro is sexual predator who is deserving of a substantial sentence that will

 8   naturally produce community safety for the longest period of time available, which is the

 9   remainder of his natural life. His patterned actions in this case, his utter lack of remorse, his

10   repeated efforts to justify, deflect, explain away, and otherwise excuse his crimes, all

11   prescribe a statutory maximum sentence for each count to run consecutive. This is

12   especially true given that all of the evidence before the Court suggests Ditirro will not

13   change; but instead will continue to present a significant danger to the community. A 140-

14   year sentence is therefore sufficient but not greater than necessary to further the goals of

15   sentencing. The government also requests a lifetime term of supervised release.

16                                    II.     Factual Background

17          On September 10, 2015, Las Vegas Metropolitan Police Department (LVMPD)

18   Task Force Officer Shannon Tooley received a police report from Patrol Officers Nicholas

19   Bianco and Garrett Wilson referencing a child exploitation call for service. Officers

20   contacted Rachel Saito, who was previously in a relationship with Ditirro. Saito reported

21   that she found a SanDisk Micro SD card in her bed that belonged to Ditirro. Saito stated

22   she viewed the contents of the SD card and found what she believed to be child

23   pornographic images. Officers viewed contents of the SD card and observed several images

24
                                                 2
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 3 of 26



 1   of females who appeared to be between 13 and 15 years of age engaged in sexual acts.

 2   Officers impounded the SD card into evidence and notified Detective Tooley.

 3          On November 30, 2015, Detective Tooley conducted an interview with Saito. Saito

 4   described that she and Ditirro had begun dating in early 2015. Saito stated that Ditirro

 5   moved into her apartment to live with her shortly after that they began dating. Around

 6   September 9, 2015, while in bed, Saito discovered the SD card stuck to her leg. Saito stated

 7   that she believed the SD card belonged to Ditirro as he had been asking her if she had seen

 8   his SD card. Saito viewed the contents of the SD card and found images of Ditirro, both

 9   clothed and nude, images of child pornography, and other photos of Ditirro engaged in

10   sexual acts with a female who appeared to be under 16 years of age.

11          On December 2, 2015, Detective Tooley obtained a search warrant to seize and

12   perform a full forensic examination on the SD card. On March 7, 2016, LVMPD Forensic

13   Analyst Matt Trafford completed a forensic examination on the SD card. He found 235

14   images/videos of Ditirro on the SD card, in folders titled “Me,” which included “selfies” of

15   Ditirro, and “Me Restricted,” which included naked “selfies” of Ditirro. Forensic

16   Examiner Trafford also found Ditirro’s resume and birth certificate, showing ownership.

17          Forensic Examiner Trafford bookmarked 254 images and 42 videos of child

18   pornography saved on the SD card in carefully curated folders. 56 of the images depicted

19   infants and toddlers and five images depicted sadomasochism and violence. For example,

20   one image depicted a nude pre-pubescent female child lying on her back, with an image of

21   a playboy bunny drawn above her vagina and the words “Fuck Me” written on her pelvis.

22   An adult male’s erect penis is seen above the child dripping with ejaculate onto her chest

23   and stomach. Another adult male’s erect penis is penetrating her anus. Another photo

24   depicts an adult male with an erect penis ejaculating into the mouth of a female child. Yet
                                               3
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 4 of 26



 1   another video shows a nude adult male lying on his back with an erect penis while a nude

 2   pre-pubescent female child is straddling the adult male. The male is penetrating the child’s

 3   vagina with his penis as he has vaginal sex with the female child.

 4          In addition to these images of child pornography, Ditirro had organized and

 5   catalogued dozens of folders titled with the name and age of nearly 50 girls. For example:

 6   one folder was titled “T.H. 13” and another was titled “R.B. 14.” There were 48 folders

 7   titled with the names of girls and ages ranging from 13-17 years of age. These folders

 8   included photos of the girls, videos of Ditirro having sex with/raping the girls, and letters

 9   and text messages about how some of the girls were in love with Ditirro. The number after

10   each girl’s name in the folder title appeared to be the age of the girl depicted in the folder.

11          Upon his arrest, Ditirro was Mirandized and voluntarily spoke with law

12   enforcement. Ditirro admitted that he did not have a computer, but rather that he used his

13   cell phone and SD cards to save information and data. Ditirro admitted that he only had

14   two cell phones in the past, both Android smartphones – a Samsung S6 and an earlier

15   model S4. Samsung phones are not manufactured in the State of Nevada. The SD card was

16   also not manufactured in Nevada.

17          Law enforcement subsequently identified four of Ditirro’s victims from the SD card.

18   Ditirro’s convictions on the first four counts in the Superseding Indictment relate to those

19   four victims – R.B., C.A., S.M., and T.H.

20          R.B.

21          R.B. told officers, this Court, and the jury, a harrowing story. When she was 14, she

22   met Ditirro through a social media chat application called Meet Me. The application

23   allows individuals to get in touch with other people nearby and arrange to meet. R.B.

24   began talking to Ditirro but eventually ended the conversation. Ditirro located R.B. on
                                                 4
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 5 of 26



 1   Facebook, found out where she lived, and then showed up at her house uninvited. R.B.

 2   stated that Ditirro forcibly raped her both vaginally and anally on her back porch. A video

 3   in the “R.B. 14” folder on Ditirro’s SD card corroborated R.B.’s story, as the backyard

 4   porch furniture was still present at the home years later. The Court and jurors saw videos of

 5   this rape that took R.B.’s virginity.

 6          R.B. told law enforcement that Ditirro continued to contact R.B. after this rape,

 7   sending her naked photos of himself, and used extortion and threats (to disclose the video

 8   he made of the rape to her religious family and physically harm her family) to get R.B. to

 9   send more naked photos of herself to him. These photos are also in the “R.B. 14” folder.

10   R.B. further related that Ditirro raped her a second time, again on her back porch. R.B.

11   stated that Ditirro recorded the rapes with a black smartphone, which corresponds to

12   Ditirro’s statement that he had Android/Samsung smartphones.

13          R.B.’s trial testimony was consistent with her statement to law enforcement. 1 As the

14   Court and jurors saw, R.B. continues to be visibly impacted by the rape at the hands of

15   Ditirro years later. 2 Over the course of the past few years, R.B. has suffered from social

16

17   1
             Ditirro’s most recent claim that R.B. was lying because she allegedly told Ditirro
     over text that she was raped prior to being raped by him is factually unsupported and just
18   another attempt to detract from his unquestionable guilt. Aside from the fact that it is
     irrelevant who else may have sexually assaulted R.B. before or after Ditirro, in reality, the
19   text to which Ditirro is referring is R.B.’s text to a later actual boyfriend that she had been raped
     by Ditirro. To be abundantly clear, R.B. has been raped by only one person –Ditirro. He
20   stole her virginity, her childhood, her innocence, her sense of security in her own home, and
     her mental well-being. His most recent fabrications are nothing more than a continued
21   attempt to harass and humiliate R.B. The government, for one, is not distracted by Ditirro’s
     reprehensible attempts, and this Court should not be either.
22   2
             In preparing this sentencing memorandum, R.B. noted to the prosecutor that her pre-
     trial meeting was particularly traumatic because she had a vivid flashback to the rape.
23   Government counsel remembered this pre-trial meeting where R.B. recounted the rape. The
     prosecutor was particularly troubled when R.B. spoke about Ditirro touching her neck, as
24   he is seen to do on one of the videos. As R.B. was speaking, it seemed that she was having
                                                   5
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 6 of 26



 1   anxiety, depression, and suicidal ideations due to these rapes. Her relationship with her

 2   family suffered, and she suffered post-traumatic stress due to returning each day to the

 3   place she was raped – her own home. R.B. began self-harming, cutting herself to ease the

 4   pain from the constant reminders of the rape and mental anguish from Ditirro’s extortion.

 5   In her own words, R.B. had “her childhood ripped out of her by a predator who can only

 6   think of one thing, hurting the people who he sees as weak and easy prey.” Last year, as

 7   the trial date was approaching, R.B.’s anxiety and fear caught up to her when she

 8   attempted suicide and was almost successful in overdosing on drugs. This resulted in a

 9   hospital stay and substantial medical bills.

10          R.B. continues to fear for her safety to this day – now that she has testified against

11   Ditirro, she fears that he will come find her and “do everything all over again.” All of this

12   terror stems from one person – Lonny Ditirro. 3

13          R.B.’s mother and father recount that R.B. used to be a happy child but just before

14   her 15th birthday – because of Ditirro – R.B. became suddenly sullen and secretive. When

15   her parents took away her phone, R.B. acted like an addict looking for her next fix. But, in

16   reality, the root of R.B.’s extreme anxiety over the loss of her phone was her terror that

17   Ditirro would follow through on threats to physically harm her family and disseminate the

18   sexual exploitation videos he had created of R.B. to her family, friends, school, and church,

19   unless she timely complied with his demands to send still more images and videos of sexual

20   exploitation. As a result of Ditirro’s rape and extortion, R.B. obsessively changes her cell

21   phone number, i.e. a total of five times just this year. R.B.’s mother is concerned because

22
     an out of body experience. R.B. was clawing at her neck to the point of drawing blood,
23   reenacting the disgust she felt at having Ditirro’s hands on her virgin body.
     3
            R.B. has completed a victim impact statement, which is filed under seal as
24   Government’s Exhibit 1.
                                                 6
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 7 of 26



 1   R.B. is unable to maintain healthy relationships and friendships and R.B. has never

 2   processed the harm caused by Ditirro. It is heartbreaking for a parent to watch their child

 3   live in mental anguish and express suicidal thoughts. To help R.B., her parents have put

 4   their house (the place R.B. was victimized) up for sale to rebuild their family. Ditirro did

 5   not just destroy R.B., he destroyed her parents’ happiness and security as well. 4

 6          C.A.

 7          In 2014, C.A. was 15 years old when Ditirro initiated contact with her via Meet Me.

 8   He initially told her he was 15, but later told her he had graduated high school in 2014.

 9   C.A. told Ditirro she was a minor. He asked her to send nude images and videos to him

10   and said if she did, he would buy her an iPhone. He sent her pictures of himself

11   masturbating. The exchange of nude pictures and videos was done via Kik Messenger.

12   C.A. said she felt forced to send the nude images. Like with R.B., Ditirro extorted and

13   blackmailed C.A. to obtain her photos.

14          At one point, C.A. broke her iPod and could no longer have any contact with

15   Ditirro; she felt happy to not have to communicate with him. During their conversations,

16   Ditirro told her he wanted to marry her and that he was going to buy her an engagement

17   ring. In classic grooming behavior, Ditirro said if C.A. would have sex with him, he would

18   buy her other things.

19          C.A. was shown pictures taken from Ditirro’s SD card folder with her name. C.A.

20   identified the images as being of her in her bedroom. As she identified the photos, C.A.

21   broke down crying, saying that on one occasion Ditirro asked if he could come over to her

22   house in Las Vegas, Nevada to “hang out.” Ditirro told C.A. they would just hang out

23
     4
           R.B.’s parents have completed a victim impact statement, which is filed under seal
24   as Government’s Exhibit 2.
                                             7
           Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 8 of 26



 1   outside in the front of her house, so she gave him her address. C.A. said at the time he

 2   came over, her mom was out of town and her dad was at work. C.A. was on the upstairs

 3   balcony when she saw him get off a bus and walk to her house. When she opened the door,

 4   Ditirro, who is more than a foot taller and close to 200 pounds heavier than C.A., pushed

 5   his way in the house and shoved C.A. down on the couch. He then carried her upstairs to

 6   her bedroom, shut the door, and forced her onto her bed. C.A. asked him to leave. Instead,

 7   he removed her clothing and his own.

 8            C.A. remembered just wanting to call 911, but not having a phone. C.A. then said

 9   he did “sexual stuff” to her; he made her suck his penis by pushing her head down on him.

10   He tried to have anal sex with her at one point. She then said he raped her. While Ditirro

11   was raping her, he had his white cell phone in his hand, recording the sexual assault. C.A.

12   asked him to stop and tried to push him away. He told her he wanted to get her pregnant at

13   15 years old. At one point he instructed her to call him “daddy.” At the conclusion of the

14   interview (while crying), C.A. said he traumatized her. This was the rape C.A. testified to

15   during trial.

16            In the C.A. folder, there are 56 images files, 8 of which depict C.A. nude. There are

17   10 videos in the C.A. folder, six of which depict Ditirro raping C.A. in her bedroom. These

18   six videos depict Ditirro orally and vaginally assaulting C.A. In one video, C.A. is kneeling

19   on her bed with her buttocks raised. Ditirro is kneeling behind her with his penis inserted

20   into her vagina. As he holds her down, Ditirro can be heard saying “You like that big dick,

21   baby?,” “Say ‘I love that big dick’,” “See, I told you, you couldn’t keep quiet with my big

22   dick.”

23   ///

24   ///
                                                 8
            Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 9 of 26



 1           S.M.

 2           S.M. met Ditirro when she was 15 years old on Meet Me. His profile said he was 17

 3   years old and had picture of himself. S.M. said Ditirro showed her a driver’s license, Social

 4   Security card, and birth certificate, all stating he was 17 years old. Some of these falsified

 5   documents were found on Ditirro’s S.D. card. They chatted for couple of months. After

 6   two weeks, Ditirro asked for nude pictures of S.M. and sent her nude pictures of himself

 7   via Kik. He sent her a picture of his penis and asked if she “liked that.” They chatted about

 8   sex.

 9           Just before Christmas, while in her freshman year in high school, S.M. asked her

10   mother if Ditirro could come visit for Christmas. Prior to his arrival, S.M.’s mother looked

11   online and found information that Ditirro was 34 years old. S.M. confronted Ditirro about

12   his age and he denied being 34 years old. This was one of the times Ditirro sent S.M. a

13   falsified document showing he was 17.

14           Ditirro traveled to Texas twice to have sex with S.M. The first trip, they had sex two

15   or three times. During the second trip, S.M. was 16 years old. They had sex two times

16   during that trip. Once during this visit, Ditirro began to forcibly rape S.M. and would not

17   stop. S.M. tried to kick her legs up to get Ditirro off her body but Ditirro pushed her down

18   and S.M. hit her head on the headboard. Unbeknownst to S.M., Ditirro recorded one of

19   these rapes.

20           In May 2016, S.M. was contacted by a girl on Facebook, later identified as A.P.,

21   who told S.M. if she is contacted by the police, she is to say she does not know Ditirro.

22   S.M. asked A.P. why she contacted S.M. and A.P. told S.M. there was an “SD card that

23   had a bunch of nudes on it.” A.P. told S.M. about a video showing S.M. and Ditirro

24   having sex. Because S.M. did not know about the video, S.M. did not believe Ditirro
                                                 9
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 10 of 26



 1   would record her. A.P. then called S.M. and Ditirro got on the phone and told S.M. he was

 2   in trouble with the cops and told her that “she doesn’t know him if something were to

 3   happen.” Ditirro’s actions amounted to witness tampering and obstruction.

 4          S.M. was shown pictures printed from Ditirro’s SD card. One picture was a screen

 5   shot taken during a Skype chat between Ditirro and S.M. and depicts S.M. nude in her

 6   bedroom and Ditirro’s face in the corner of the photograph. S.M. testified she did not know

 7   he had captured screen shots of these chats. She said she was 15 years old in that picture,

 8   and was certain of her age based on her bedroom décor. 5

 9          Inside the S.M. folder on Ditirro’s S.D. card are three subfolders: (1) “S” – which

10   contains 66 images of S.M. clothed, one being a picture of S.M. and Ditirro together; (2) “S

11   naked” – which contains 121 images, 91 of which depict S.M. nude or partially nude ; and

12   (3) “S skype” – which contains 156 screen shots of Skype communications, 65 of which

13   depict S.M. nude or partially nude and most showing Ditirro’s face.

14          While S.M. puts on a brave face, her victim impact statement shows her continued

15   turmoil over her “relationship” with Ditirro. S.M. recognizes that she was one of the first

16   girls victimized by Ditirro, and for that, she blames herself for not speaking up sooner. It is

17   also telling that before S.M. talks about her own distress, she remembers the pain shown on

18   the other victim’s faces and cares for their well-being. S.M. is particularly reflective as she

19   remembers seeing the photo of C.A. in the exhibit book: “She was tan with black hair with

20   a hand around her neck. Being forced to endure the pain of what he put her through was

21   written all over her face.” In fact, S.M. rightfully took solace in the fact that her face was

22
     5
           S.M. has completed a victim impact statement, which is filed under seal as
23   Government’s Exhibit 3. Additionally, S.M. also provided the government with medical
     documentation stating her need for therapy as a result of Ditirro’s sexual exploitation of her.
24   That document has been filed under seal as Government’s Exhibit 4.
                                              10
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 11 of 26



 1   not shown in the videos found in her folder. While she could clear identify herself, no one

 2   else will know it was her, in the event that Ditirro distributed these videos. 6 The lingering

 3   effects of Ditirro’s abuse continue to haunt S.M. – she crashed her brand new car after

 4   being distraught from her trial testimony, she needs mental health counseling, and her

 5   doctor has recommended a therapy animal to alleviate the anxiety she feels as she copes

 6   with her exploitation. S.M’s mother is saddened that she “can’t fix the hole in [her]

 7   daughter’s heart and soul.” 7

 8          These are the kind, caring, compassionate girls that Ditirro targeted, victimized, and

 9   destroyed. And, to this day, these girls have unanswered questions: “All I could think was,

10   why would he have taken advantage of us? Was there a reason for all of this? Was this a

11   sick game? Why did he lie? Why fake so many emotions? Just FUCKING WHY?” They

12   know they will never get answers to these questions, but they already saw during their

13   testimony what Ditirro thought of himself written all over his face: “looking very smug

14   with himself,” as if to say “what are you doing here? Didn’t you like what I did to you?”

15          T.H.

16          In early 2013, when T.H. was 13 years old, she met Ditirro on Meet Me. Ditirro

17   claimed he was 18 and the two began messaging back and forth. Ditirro quickly initiated

18   sexual conversations with T.H. and ultimately asked to trade nude photographs over Kik.

19   T.H. complied and sent nude photographs of herself to Ditirro over Kik at his request.

20   During this time, T.H. lived in Arizona but she visited her relatives in Las Vegas in June

21   2013. Throughout that month, Ditirro and T.H. met up every day and had sex. On at least

22

23   6
           The same cannot be said for the nude photos depicting S.M.
     7
           S.M.’s mother has completed a victim impact statement, which is filed under seal as
24   Government’s Exhibit 5.
                                            11
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 12 of 26



 1   two occasions to T.H.’s knowledge, Ditirro recorded having sex with her. Although T.H.

 2   was aware of the recording, she can be seen in the videos covering her face and otherwise

 3   looking away from the camera. The videos were recorded with Ditirro’s phone.

 4          On November 4, 2016, T.H. appeared at a family advocacy center in Arizona for an

 5   interview with law enforcement. T.H. did not want to participate in the interview. T.H.

 6   was told the interview was regarding Lonny Ditirro. T.H. said she knew the name but did

 7   not want to provide any further information which would add charges or increase the

 8   length of a prison term for Ditirro. T.H. ended the interview by saying she would like to

 9   never be bothered about this situation again. In her victim impact letter, filed under seal as

10   Government’s Exhibit 6, T.H. explains her reluctance to cooperate.

11
                   I was just one of his countless victims but coincidentally I was
12                 also one of the few who were uprooted from our everyday lives
                   and called to testify in October 2018. I was first contacted by the
13                 FBI in 2016. I declined to speak about this uncomfortable
                   situation and I remained silent until October 2018 when I was
14                 served a subpoena outlining my mandatory appearance at the
                   trial that was set to commence a few weeks later. I remained
15                 silent until trial for many reasons.

16                 One of the main reasons being my lack of knowledge about who
                   Lonny was, even six years after he had victimized me. Up until
17                 October of 2018 I was unaware that Lonny had preyed on me
                   solely because he is a child predator. I had no idea that he kept
18                 videos of me as a child, in his possession for years. I was unaware
                   of all of the gruesome facts that were presented at trial, and I was
19                 unaware that Lonny is aged well into his 30’s. Had I known that
                   Lonny is a child predator, I would have participated in the case
20                 much sooner than I did.

21          As T.H. explains, when she met Ditirro online, she never had a boyfriend or even

22   her first kiss. She “was a child.” He manipulated her. What they had “was not a

23   relationship, it was a way for him to sexually abuse” her. At trial, T.H. testified that Ditirro

24
                                                12
         Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 13 of 26



 1   took her virginity when she was just 13 years old, and recorded these rapes against T.H.’s

 2   will. According to T.H.,

 3
                   In the moment, I felt very confused. I didn’t know why he was
 4                 recording me, all I knew is that I did not want to be recorded. I
                   covered my face, shied away from the camera, I did everything I
 5                 thought might make him stop, but he didn’t stop. He recorded
                   several different sexual acts involving me when I was only 13
 6                 years old, and then he kept them only for them to be discovered
                   by law enforcement years later.
 7
                   As an adult, it is hard for me to comprehend that there are videos
 8                 of myself as a child having sex with a man in his 30’s. Lonny
                   recorded these videos without my consent and then he tried to
 9                 pressure me into watching them. I was completely disgusted at
                   the fact that he recorded the videos, so I refused to watch them.
10                 I never actually saw any portion of the videos until they were
                   played at trial.
11
            Contents of the T.H. folder on Ditirro’s SD card include 584 files – 579 images and
12
     5 videos. Approximately 95 image files are of T.H. nude or partially nude. Four of the five
13
     videos depict Ditirro and T.H. in what appears to be a girl’s bedroom engaged in various
14
     sex acts. During her testimony, T.H. identified this room as the place she stayed during her
15
     trip to Las Vegas in June 2013. The videos show Ditirro having oral and vaginal sex with
16
     T.H. Throughout the videos, T.H. can be seen covering her face and otherwise avoiding
17
     the camera recording her.
18
            A.P.
19
            In July 2015, when A.P. was 15 years old, she met Ditirro on Meet Me. A.P. put
20
     her accurate age on her Meet Me profile and Ditirro’s profile stated that he was 15. The
21
     two began messaging each other. Ditirro then encouraged A.P. to have Skype chats with
22
     him. During some Skype chats, Ditirro asked A.P. to send him nude photographs and also
23
     directed A.P. to take her clothes off and pose for him. Unbeknownst to A.P., Ditirro took
24
                                               13
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 14 of 26



 1   screen shots of these Skype conversations which depicted A.P.’s nude body. 8 During the

 2   course of their contact, A.P. began doubting Ditirro’s claimed age. When she confronted

 3   him, Ditirro provided his driver’s license, but covered his date of birth. Ditirro also directed

 4   A.P. to look at his Facebook profile, which stated his birthday was in 1992, making him

 5   approximately 23 years old.

 6          Subsequently, A.P. and Ditirro met in person. The sexual conversations continued

 7   and, on one occasion, Ditirro tried to show A.P. the video he had recorded of raping R.B. 9

 8   Ditirro also showed A.P. a video he took when he raped C.A., who he said was 15 at the

 9   time of the video.

10          After Ditirro’s arrest in this case, he contacted A.P. and asked her to reach out to “a

11   girl in Texas.” Ditirro told A.P. that he had traveled to Texas and had sex with a 15-year-

12   old girl and there were pornographic photographs and videos of her on his device. At

13   Ditirro’s request, A.P. contacted the girl from Texas and asked her to lie to the FBI if they

14   came and asked her questions about Ditirro.

15          Other Relevant Conduct and Considerations

16          As stated above and shown at trial, Ditirro methodically organized and catalogued

17   his collection of photographs and videos of child exploitation. As the below screen shot of

18   a small portion of the folders contained on Ditirro’s SD card demonstrates, the charged

19   victims are hardly the only victims of Ditirro’s sexual exploitation. Rather, the charged

20   victims are simply those who have been identified by law enforcement at this time.

21
     8
            The nude screen shots of A.P., which were subsequently found on the SD card,
22   supported the charge of possession of child pornography.
     9
            Although A.P. did not know R.B., she testified the video was of “R” and was taken
23   outside at night. A.P. also testified that Ditirro told her the video was taken at R.’s house
     when R. was 14. This description is consistent with the video depicting Ditirro’s rape of
24   R.B.
                                                 14
     Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 15 of 26



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                   15
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 16 of 26



 1          Aside from the charged victims, and the more than 30 other girls similarly sexually

 2   exploited by Ditirro and catalogued in folders on the SD card that have not yet been

 3   identified, Ditirro also victimized complete strangers. In a series of particularly disturbing

 4   videos, Ditirro recorded “upskirt” videos of women walking on the Las Vegas Strip. These

 5   images are contained in the government’s trial exhibits, but were not published to the jury.

 6          Finally, the Court has seen some of the images of child pornography saved on

 7   Ditirro’s SD card. What the Court cannot compare without seeing all the images is the

 8   average age of the children depicted in those videos. Ditirro’s preferred age range is under

 9   eight years old. Moreover, Ditirro’s preference is images and videos that depict sexual

10   humiliation of children, including adults ejaculating on children’s faces and adult men

11   penetrating female children’s vaginas with an erect penis.

12                                           III.   Discussion

13              A. Application of Sentencing Guidelines

14                      i. The enhancement for committing an offense involving a minor
                           between 12-16 years of age is appropriate under U.S.S.G.
15                         § 2G2.1(b)(1)(B).

16          A two-level increase is appropriate under U.S.S.G. § 2G2.1(b)(1)(B) if the sexual

17   exploitation involved a minor between the age of 12 and 16. Here, all four of the charged

18   sexual exploitation victims were between the age of 12 and 16 when they were exploited.

19   As such, this enhancement is appropriate and should be applied.

20          In his sentencing memorandum, Ditirro contends that the evidence concerning the

21   age of S.M. is insufficient to support this enhancement as to her. ECF No. 138, p. 6-7. He

22   contends that the enhancement should therefore be stricken and his total offense level

23   should be reduced to 41. Id. Ditirro is incorrect on a number of levels. First, S.M.’s

24   testimony is sufficient for this Court to find, as a matter at sentencing, that this
                                                  16
           Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 17 of 26



 1   enhancement applies. Second, and perhaps more importantly, even if this Court agrees and

 2   strikes the recommended enhancement, it does not change Ditirro’s total offense level. The

 3   challenged two-point enhancement concerns Count Three/Group Three. That group

 4   results in an adjusted offense level of 44 and is the greatest of the adjusted offense levels.

 5   However, even if the adjusted offense level was a 42 as a result of eliminating the

 6   challenged enhancement, there would still be a four-point increase under U.S.S.G. 3D1.4

 7   and a five-point increase under U.S.S.G. 4B1.5(b)(1). As such, the total offense level would

 8   be 51, which would then be reduced to level 43 under the Guidelines. As such, Ditirro’s

 9   challenge is a distinction without a difference.

10                     ii. The enhancement for commission of a sexual act is appropriate under
                           U.S.S.G. § 2G2.1(b)(1)(B)(i) and (ii).
11
            A four-level enhancement is applied to the commission of a sexual exploitation
12
     offense if it includes a sexual act prohibited under 18 U.S.C. 2241(a). That statute
13
     proscribes a person from knowingly engaging in a sexual act with another person by force
14
     or threat of death, substantial bodily injury, or kidnapping. Here, the four-level
15
     enhancement is applicable to all four of the charged sexual exploitation victims. R.B. and
16
     C.A. testified that Ditirro had sex with them through use of force. S.M. also testified that,
17
     at least on one occasion, Ditirro had sex with her through use of force. Finally, T.H. has
18
     also indicated to this Court, through her written letter, that she was manipulated and forced
19
     to have sex with Ditirro. As such, this four-level enhancement is appropriate and should be
20
     applied.
21
     ///
22
     ///
23
     ///
24
                                                 17
           Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 18 of 26



 1                    iii. The enhancement for sadistic and masochistic depictions is
                           appropriate under § 2G2.1(b)(4).
 2
           Ditirro’s production of child pornography included the vaginal rapes of his victims.
 3
     As such, and on that basis alone, this enhancement properly applies. Further, Ditirro’s
 4
     child pornography collection included multiple files depicting the anal and vaginal rape of
 5
     prepubescent minors, as well as additional acts of humiliation as described above. The
 6
     nature of these files also supports a finding that this enhancement applies.
 7
                      iv. The enhancement for obstruction of justice is appropriate under
 8                        U.S.S.G. § 3C1.1.

 9          An enhancement for obstruction as to Count 3 is supported by Ditirro’s efforts to

10   tamper with S.M. At his direction, A.P. contacted S.M. and told her to deny knowing

11   Ditirro if law enforcement spoke to her. When S.M. questioned why, A.P. stated that

12   Ditirro had nude photographs of S.M. taken when she was a minor and that law

13   enforcement had discovered the photos. Ditirro also directly contacted S.M. in an effort to

14   obstruct law enforcement’s efforts to investigate the case. These efforts to obstruct justice

15   and the investigation into Ditirro’s sexual exploitation of S.M. warrant the obstruction of

16   justice enhancement.

17                     v. The enhancement for material depicting prepubescent children is
                          appropriate under U.S.S.G. § 2G2.2(b)(2).
18
           Ditirro’s collection of child pornography included photos and videos depicting
19
     prepubescent minors engaged in sexual acts. Some of these files are described in the
20
     Presentence Investigation Report and some of the images were admitted as evidence during
21
     trial. As such, this enhancement is appropriate.
22
     ///
23
     ///
24
                                                18
           Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 19 of 26



 1                     vi. The enhancement for engaging in a pattern of activity involving the
                           sexual abuse or exploitation of a minor is appropriate under U.S.S.G.
 2                         § § 2G2.2(b)(5) and 4B1.5(b)(1).

 3          An enhancement under U.S.S.G. § § 2G2.2(b)(5) and 4B1.5(b)(1) is appropriate

 4   when the defendant engaged in at least two separate instances of sexual abuse of

 5   exploitation of a minor. A pattern of conduct can be established whether or not it involved

 6   charged offenses or different victims. Here, there are four charged sexual exploitation

 7   victims. Each of those victims testified to being exploited multiple times and the contents of

 8   Ditirro’s SD card confirm the testimony of the charged victims. Additionally, although

 9   A.P.’s sexual exploitation is not a charged offense, 10 there is no dispute that she was also

10   sexually exploited. Finally, there are countless other unknown victims whose exploitation

11   at the hands of Ditirro was documented in the same manner as the charged victims. As

12   such, the enhancements for engaging in a pattern of sexual abuse should apply.

13                    vii. The enhancement for use of a computer is appropriate under
                           U.S.S.G. 2G2.2(b)(6).
14
           The testimony at trial established that Ditirro used a smart phone to commit the
15
     charged offenses and used an SD card to retain evidence of his offenses. Both qualify as
16
     “computers” under this enhancement.
17
                     viii. The enhancement for 600 or more images is appropriate under
18                         U.S.S.G. 2G2.2(b)(7)(D).

19         As calculated in the plea agreement, and based on the testimony presented at trial,

20   Ditirro’s offenses involved 3,404 images. As such, this enhancement should apply.

21   ///

22   ///

23
     10
           Again, Ditirro’s possession of the child pornography images he produced of A.P.
24   supported the charge of possession of child pornography.
                                               19
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 20 of 26



 1                    ix. The enhancement for multiple counts is appropriate under U.S.S.G.
                          § 3D1.4(a).
 2
            Finally, the multiple count adjustment is properly applied. The four charges of
 3
     sexual exploitation do not group under the Guidelines and, as the individual offenses are
 4
     properly calculated, the multiple count adjustment is also accurate. As a result, Ditirro’s
 5
     total offense level is properly determined to be 53. However, under the Guidelines, his
 6
     offense level is properly reduced to 43.
 7
                B. Term Of Imprisonment
 8
            The goal of sentencing is to “‘impose a sentence sufficient but not greater than
 9
     necessary’ to reflect the seriousness of the offense, promote respect for the law, and provide
10
     just punishment; to afford adequate deterrence; to protect the public; and to provide the
11
     defendant with needed . . . correctional treatment.” United States v. Carty, 520 F.3d 984, 991
12
     (9th Cir. 2008) (quoting 18 U.S.C. § 3553(a)). The Court considers the “the nature and
13
     circumstances of the offense and the history and characteristics of the defendant,” “the
14
     need for the sentence imposed,” “the kinds of sentences available,” the applicable
15
     sentencing guideline range, any pertinent policy statement, sentences imposed on other
16
     similarly situated defendants, and the need for victim restitution. 18 U.S.C. § 3553(a).
17
     Considering the relevant factors, the Court should impose a 140-year sentence.
18
            A 140-year sentence is the only thing that can provide deterrence and protect the
19
     community from Ditirro, who still refuses to accept that he destroyed the lives of countless
20
     young girls. A lengthy sentence is the only thing that can impress upon Ditirro that this
21
     criminal behavior is not tolerable in society and assure a measure of safety to the
22
     community. A statutory maximum sentence is sufficient, but not greater than necessary, to
23

24
                                                20
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 21 of 26



 1   reflect the seriousness of the offense, promote respect for the law, provide just punishment

 2   for the offense, afford adequate deterrence, and to protect the public.

 3          In a recent case, Thomas Goodman who pleaded guilty to producing child

 4   pornography of only three victims was sentenced to 260 years. 11 Goodman pleaded guilty to

 5   eight counts of production for three victims and one count of possession of child

 6   pornography. A sentence of 260-years was reached in Goodman by imposing the statutory

 7   maximum sentence of 30 years on each of the eight counts of production and the statutory

 8   maximum sentence of 20 years on the single count of possession to run consecutive. The

 9   government’s requested sentence in this case mirrors the same request – statutory

10   maximum on each count to run consecutive. The government’s requested sentence in this

11   case reflects the independent, temporally and legally distinguishable acts that support each

12   count of conviction, and to give adequate consideration to the need to reflect the

13   seriousness of each offense against each victim separately, to promote respect for the law,

14   and to provide just punishment.

15          Comparing Goodman’s case to Ditirro’s shows the reasonableness of the

16   government’s request. In Goodman, the videos and photos depicted two six-year-old

17   children as well as images and videos of Goodman molesting a toddler-aged child. In

18   sentencing Goodman, the district court accurately described the behavior in creating the

19   child pornography as a “level of depravity [that] is beyond comprehension.” Here,

20   similarly, Ditirro’s actions have gone well beyond the possession of child pornography and

21
     11
             Rhode Island Man Gets 260 Years for Making Child Porn, available at
22   https://www.usnews.com/news/best-states/rhode-island/articles/2019-03-22/rhode-
     island-man-gets-260-years-for-making-child-porn; see also Rhode Island man sentenced to
23   260 years in federal prison in ICE HSI Boston child exploitation case, available at
     https://www.ice.gov/news/releases/rhode-island-man-sentenced-260-years-federal-prison-
24   ice-hsi-boston-child-exploitation.
                                              21
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 22 of 26



 1   exhibit a level of depravity that defies comprehension. He has also escalated beyond

 2   receiving and distributing child pornography, engaging in an illicit market that re-

 3   victimizes those who have suffered sexual abuse by forcing them to not only re-live those

 4   traumatic events, but also live with the knowledge that others have seen them at their most

 5   vulnerable moments, and have received enjoyment from those images. Ditirro has taken

 6   the next egregious step and created new child exploitative material. He then preserved and

 7   organized his collection, to be referred to at his convenience. He has thus caused the

 8   charged victims, as well as those who have not yet been identified, to wonder when

 9   someone looks at them for a second too long, or seems to smile knowingly, whether that

10   person has seen the images and videos documenting Ditirro’s sexual exploitation. He has

11   not only robbed the victims of their innocence, but also permanently deprived them of a

12   sense of security.

13          While Goodman only had three victims, Ditirro has 48 victims. Unlike Goodman,

14   who readily admitted his guilt and accepted his punishment, Ditirro continues to obfuscate

15   and attempt to detract from his undeniable guilt. Ditirro’s “smug” arrogance caused five

16   young girls to be re-victimized repeatedly when having to re-live and recount their sexual

17   assaults at his hands. Although Goodman’s victims were younger, Goodman’s actions

18   amounted to molestation and sexual contact rather than sexual penetration and rape.

19   Ditirro forcibly raped two girls and used deception to groom two others into “willingly”

20   engaging in their own sexual assaults. Ditirro is exponentially worse than a typical child

21   molester who feels some level of guilt for the unquestionable depravity in which he

22   engages. Ditirro takes sick joy and pleasure from forcing his victims to testify,

23   demonstrating “his desire to remain in control of his victims.” Accordingly, the

24   government’s request for a 140-year sentence for Ditirro’s convictions is consistent with the
                                              22
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 23 of 26



 1   sentences imposed on similarly situated defendants across the country, and it is

 2   substantively reasonable and warranted. A sentence of 140-years serves a strong deterrent

 3   purpose to Ditirro and other pedophiles and child molesters like him who believe they can

 4   “remain in control” by watching their victims reliving the worst horrors of their lives.

 5          Further, it is important for this Court to consider Ditirro’s repeated refusal to admit

 6   any wrongdoing and accept responsibility for his actions. Notwithstanding the

 7   overwhelming testimonial and forensic evidence facing Ditirro, he refused to admit the

 8   truth. To be clear, the government is not asking for a trial tax, or for the Court to punish

 9   Ditirro exercising his constitutional rights to a trial. But, as the Ninth Circuit has noted,

10   exercising a constitutional right is very different than putting forward a factually

11   unsupported and frivolous defense to distract from guilt. Ditirro’s attempt at trial to claim

12   that the forensic evidence was somehow manufactured or altered is nothing more than a

13   delusion of grandeur. 12 Before trial Ditirro ridiculously claimed he was innocent because

14   the girls were his “girlfriends.” Indeed, Ditirro even went so far as to claim, in a letter

15   written directly to this Court, that he was in a legitimate relationship with R.B. after she

16   was 16 years of age. See ECF No. 48. Of course, this claim was entirely false. But even if

17   true, Ditirro’s claim that he believed R.B. to be 16 when he sexually exploited here still

18   demonstrated his undeniable guilt in producing child pornography. Still, Ditirro refused to

19   admit the logical legal implications of his own statements and proceeded to trial, requiring

20   the victims to testify about their graphic victimization in a room filled with strangers,

21
     12
             As government counsel argued in rebuttal, any argument regarding the chain of
22   custody for the SD card is futile when considered in light of the incontrovertible fact that
     the photos and videos contained on that SD card clearly depict Ditirro having sex with
23   underage females. Law enforcement could have found the SD card on the street with no
     explanation as to how it got there and the evidence would have still unequivocally
24   established Ditirro’s guilt.
                                               23
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 24 of 26



 1   people they met in the days before trial, this Honorable Court, and Ditirro. Of course, all of

 2   Ditirro’s factually unsupportable defenses were flatly rejected by the jury. Ditirro’s refusal

 3   to accept responsibility up to the present day, even in light of what is painfully obvious to

 4   any reasonable observer of the trial proceedings, should be considered by this Court with

 5   great concern. In light of Ditirro’s obstinate refusal to acknowledge his crimes and accept

 6   responsibility, this Court can have no assurance that anything other than a period of

 7   incarceration spanning Ditirro’s natural life will deter him from re-committing the offenses

 8   for which he has been found guilty. If Goodman was deserving of 260 years, then

 9   sentencing Ditirro to 140 years will avoid sentencing disparities and will impose a sufficient

10   but not greater than necessary sentence.

11              C. Supervised Release

12          The government concurs that Ditirro be ordered to serve a lifetime term of

13   supervised release as to all five counts. If the Court imposes the government’s requested

14   sentence, it is unlikely that Ditirro will serve any term of supervision. However, the

15   egregiousness and escalation of Ditirro’s conduct warrants the maximum term of

16   supervision as a matter of fact and principle. The facts of this case strongly suggest that

17   Ditirro’s rehabilitation, success, and any likelihood to re-offend will be reduced if he

18   remains accountable for his rehabilitation under supervision.

19

20

21

22

23

24
                                                24
          Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 25 of 26



 1                                          IV.    Conclusion

 2          This Court should give proper weight to the significance of Ditirro’s crimes, the

 3   facts of this case, and the statements of the victims and their families. Doing so will lead to

 4   the conclusion that a statutory maximum sentence is not only appropriate, but also

 5   fundamentally sufficient but not greater than necessary to meet the goals of sentencing.

 6   Ditirro robbed these girls of their childhoods and by all indications the peace and happiness

 7   of their adult lives as well. He did so for no other reason than his sick pedophilic pleasure.

 8   He is a criminal. He is a sexual predator. He is a thief who stole the innocence of at least 48

 9   children. Society must be protected from him for as long as humanly possible, especially

10   given his utter lack of remorse for any of his actions.

11          The United States requests that this Court sentence Ditirro to 140 years’ custody

12   and lifetime supervision. Any downward adjustment would negate the seriousness of this

13   offense, fail to deter future misconduct, fail to protect the public, and result in unwarranted

14   sentencing disparities. Based on the totality of circumstances, the requested 140-year

15   sentence is sufficient but not greater than necessary to comply with the §3553 factors.

16          Dated this the 24th day of April 2019.

17
                                                               Respectfully Submitted,
18
                                                               NICHOLAS A. TRUTANICH
19                                                             United States Attorney
                                                               //s//
20                                                             ELHAM ROOHANI
                                                               CHRISTOPHER BURTON
21                                                             Assistant United States Attorneys

22

23

24
                                                  25
         Case 2:16-cr-00216-KJD-VCF Document 139 Filed 04/24/19 Page 26 of 26



 1                                       Certificate of Service

 2          I hereby certify that on April 24, 2019, I electronically filed the foregoing Sentencing

     Memorandum with the Clerk of the Court for the United States District Court for the District
 3
     of Nevada using the CM/ECF system.
 4

 5                                                      s/ Christopher Burton
                                                        CHRISTOPHER BURTON
 6                                                      Assistant United States Attorney
                                                        United States Attorney’s Office
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               26
